The offense is embezzlement of property over the value of $50; the punishment, confinement in the penitentiary for two years.
This court is without jurisdiction to pass upon the merits of the case owing to the fact that the recognizance on appeal does not comply with the legal requirements, in that it fails to state that appellant was convicted of a felony. This is an essential statutory requisite. Article 817, C. C. P.; Read v. State, 109 Tex.Crim. Rep., 4 S.W.2d 547; Wright v. State, 117 Tex.Crim. Rep., 35 S.W.2d 413; Friday v. State, 117 Tex.Crim. Rep., 36 S.W.2d 1036.
The appeal is dismissed. Appellant is granted fifteen days from this date in which to perfect his appeal.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.